Name: Commission Directive 82/859/EEC of 2 December 1982 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1982-12-18

 Avis juridique important|31982L0859Commission Directive 82/859/EEC of 2 December 1982 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants Official Journal L 357 , 18/12/1982 P. 0031 - 0031 Spanish special edition: Chapter 03 Volume 26 P. 0173 Portuguese special edition Chapter 03 Volume 26 P. 0173 Finnish special edition: Chapter 3 Volume 15 P. 0202 Swedish special edition: Chapter 3 Volume 15 P. 0202 *****COMMISSION DIRECTIVE of 2 December 1982 amending Annex II to Council Directive 69/208/EEC on the marketing of seed of oil and fibre plants (82/859/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 82/287/EEC (2), and in particular Article 20a thereof, Whereas the conditions to be satisfied by the crop, including the varietal purity standards, should be defined so as to conform with the schemes for the varietal certification of seed intended for international trade laid down by the Organization for Economic Cooperation and Development (OECD); Whereas some standards introduced by Directive 82/287/EEC are pointless, taking into account that, in the case of certain species, more generations of seeds of the category 'certified seed' are not allowed; Whereas, in the light of the development of scientific and technical knowledge, Annex II to Directive 69/208/EEC should accordingly be amended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 The table in paragraph 1 of Section 1 of Annex II to Directive 69/208/EEC is hereby amended as follows: 1. In the left-hand column, the words 'to be used solely' are inserted in the second item after the words 'Brassica napus ssp. oleifera, other than varieties'; after the words 'Brassica rapa, other than varieties'; in the third item after the words 'Brassica napus ssp. oleifera, varieties' and after the words 'Brassica rapa, varieties' respectively. 2. In the left-hand column, in the second indent of the third item, the words '1st generation' are deleted. 3. The third indent of the third item is deleted. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1983. 2. Member States shall ensure that seed is subject to no marketing restrictions due to different dates of implementation of this Directive in accordance with paragraph 1. Article 3 This Directive is addressed to the Member States. Done at Brussels, 2 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 131, 13. 5. 1982, p. 24.